FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             March 9, 2017
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-1430
                                              (D.C. Nos. 1:16-CV-01431-LTB and 1:07-
WILLIAM LYNN YOUNG,                                      CR-00321-LTB-1)
                                                              (D. Colo.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter is before us on Appellee’s Unopposed Motion for Summary

Affirmance. The United States moves for summary affirmance of the district court’s

judgment in light of the Supreme Court’s decision in Beckles v. United States, __S. Ct.__,

2017 WL 855781 (Mar. 6, 2017). Appellant William Lynn Young does not oppose the

motion.

       Upon consideration, the motion is granted. The judgment of the district court is

affirmed.




       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The mandate shall issue forthwith.


                                     Entered for the Court
                                     Per Curiam




                                     2